            Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 1 of 28




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

CELINA DARK and TRAVIS BARRY,                         Civil Action No.: 21-cv-7355

                     Plaintiffs,                      COMPLAINT

              v.                                      JURY TRIAL DEMANDED

TOURO COLLEGE,

                      Defendant.

       Plaintiffs Celina Dark (“Dark”) and Travis Barry (“Barry”) (together, “Plaintiffs”), by and

through their attorneys, Faruqi & Faruqi, LLP, hereby allege as follows against Defendant Touro

College (“Touro,” the “College,” or “Defendant”):

                                   NATURE OF THE CLAIMS

       1.     After having excelled at Touro for years, everything changed for Plaintiffs when

the College hired a new Dean to run the Graduate School of Business.

       2.     Over the course of several months, the Dean exhibited a clear pattern of subjecting

employees of color to disparate performance standards and heightened scrutiny, in addition to

marginalizing them in favor of white employees.

       3.     On July 20, 2020, Plaintiffs lodged the first of multiple protected complaints

regarding the Dean’s discrimination.

       4.     In response, Touro conducted two cursory investigations—the first by an employee

with an obvious conflict of interest—that ignored key evidence, were transparently designed to

quash the complaints, and ultimately absolved the Dean of all wrongdoing without any real inquiry

into her discriminatory conduct.




                                                1
             Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 2 of 28




       5.      Following the sham investigations, Plaintiffs complained to Human Resources that

the Dean’s discriminatory conduct had persisted (if not worsened) following the investigations.

       6.      In response, Touro’s Director of Human Resources scheduled meetings with

Plaintiffs for the singular purpose of admonishing them for their protected activities and intimidate

them from lodging any further complaints.

       7.      For example, during his meeting with Dark, he chastised her for making “petty”

complaints and accused her of finding something to complain about “no matter what,” laying bare

his retaliatory animus.

       8.      Shortly thereafter, Touro fired Plaintiffs for transparently pretextual stated reasons

that in no way warranted termination.

       9.      Touro further revealed its retaliatory animus in two nearly identical termination

letters, which chastised Plaintiffs for “insubordination,” ”[i]nterfering with and obstructing the

operation, administration, and proper functioning of the College,” “[a]cting in an unprofessional

and non-collegial manner,” “[p]roviding false or misleading information,” and “[a]cting in a

manner that is not harmonious with and supportive of the activities and functions of an educational

institution”—all thinly veiled allusions to their protected complaints.

       10.     To redress these wrongs, Plaintiffs bring claims for violations of: (i) Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”); (ii) Section 1981 of the

Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”); (iii) the New York State Human

Rights Law, N.Y. Exec. Law §§ 290, et seq. (“NYSHRL”); and (iv) the New York City Human

Rights Law, N.Y.C. Admin. Code §§ 8-101, et seq. (“NYCHRL”).




                                                 2
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 3 of 28




                                  JURISDICTION AND VENUE

        11.     Pursuant to 28 U.S.C. §§ 1331 and 1343, this Court has subject matter jurisdiction

over this action because it involves federal questions regarding the deprivation of Plaintiffs’ rights

under Title VII and Section 1981.

        12.     Pursuant to 28 U.S.C § 1367, this Court has supplemental jurisdiction over

Plaintiffs’ claims arising under State and City law.

        13.     Pursuant to 28 U.S.C. § 1391, venue is proper because Defendant’s principal place

of business is located in this District and a substantial part of the events or omissions giving rise

to this action, including the unlawful employment practices alleged herein, occurred in this

District.

                            ADMINISTRATIVE PREREQUISITIES

        14.     On or around January 20, 2021, Plaintiffs each filed Charges of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”) alleging, inter alia, discrimination

and retaliation in violation of Title VII.

        15.     On or around August 17, 2021, Plaintiffs each received Notices of Right to Sue

from the EEOC.

        16.     Fewer than 90 days have passed since Plaintiffs received their Notices of Right to

Sue.

        17.     Any and all other prerequisites to the filing of this action have been met.

                                             PARTIES

A.      Plaintiff Celina Dark

        18.     Dark is a resident of the City of New York and was employed by Defendant from

on or around August 13, 2018 through on or around November 16, 2020.




                                                  3
             Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 4 of 28




       19.     At all relevant times, Dark was an “employee” of Defendant within the meaning of

all relevant statutes and regulations.

B.     Plaintiff Travis Barry

       20.     Barry is a resident of the City of New York and was employed by Defendant from

in or around September 2013 through on or around November 12, 2020.

       21.     At all relevant times, Barry was an “employee” of Defendant within the meaning

of all relevant statutes and regulations.

C.     Defendant Touro College

       22.     Touro is a domestic not-for-profit corporation with its principal place of business

located at 500 Seventh Avenue, New York, New York 10018.

       23.     At all relevant times, Touro controlled and directed the terms and conditions of

Plaintiffs’ employment.

       24.     At all relevant times, Touro established, implemented, disseminated, and controlled

the employment policies applicable to Plaintiffs, including, without limitation, timekeeping, work

allocation, task supervision, monitoring work product, payroll, and other employment practices

that applied to them.

       25.     At all relevant times, Touro maintained and exercised the power to hire, fire,

discipline, and promote Plaintiffs.

       26.     At all relevant times, Touro was Plaintiffs’ “employer” within the meaning of all

relevant statutes and regulations.




                                                4
             Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 5 of 28




                                            FACTS

   A. Background

       27.    Touro hired Dark, a Black woman, as an Administrative Manager in the College’s

Graduate School of Business (“GSB”) on or around August 13, 2018.

       28.    In this role, Dark was responsible for, inter alia, managing the GSB’s enrollment

process, supervising its administrative team, and managing day-to-day operations when the Dean

of the GSB was absent.

       29.    For the ensuing year, Dark excelled while working under the former Dean of the

GSB, Sabra Brock, Ph.D. (“Brock”).

       30.    Dark’s strong performance is evidenced, in part, by the consistently positive

feedback she received from Brock, her colleagues, and Touro’s students.

       31.    Touro hired Barry, who is Latin American and of Ecuadorian descent, as a

Marketing Coordinator for the GSB in or around September 2013.

       32.    Barry excelled during his eight years at Touro, working tirelessly to make the

program competitive and attract new students to the GSB.

       33.    His strong performance is evidenced, in part, by the consistently positive feedback

he also received from Brock, his colleagues, and Touro students.

       34.    Further, Barry was promoted regularly throughout his tenure at the College.

       35.    In or around July 2016, Touro promoted Barry to Marketing Manager.

       36.    In or around January 2019, Touro promoted Barry again—this time to the role of

Marketing Director.

       37.    As a Marketing Director, Barry was responsible for, inter alia, managing marketing

campaigns and creating communications strategies to increase student enrollment within the GSB.




                                               5
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 6 of 28




B.      Lo Re’s Discrimination against People of Color

        38.    On or around July 1, 2019, the GSB replaced Brock with Dean Mary Lo Re (“Lo

Re”).

        39.    Plaintiffs reported to Lo Re from then up until the termination of their employment.

        40.    Almost immediately after Plaintiffs began working for Lo Re, they noticed that she

subjected her employees to disparate performance standards and scrutiny based on the color of

their skin.

        41.    In other words, Lo Re treated white employees better than non-white employees

such as Plaintiffs and several of their colleagues.

        42.    By way of example only, in or around October 2019, Lo Re began targeting and

heavily scrutinizing the work of a Black Administrative Assistant (the “Administrative Assistant”).

        43.    Lo Re made it all but impossible for the Administrative Assistant to manage his

workload, including by giving him unclear instructions for his assignments and inconsistent

critiques.

        44.    This effectively ensured that he could not carry out his responsibilities.

        45.    Lo Re then publicly criticized and humiliated the Administrative Assistant in front

of his colleagues for minor errors that were caused by Lo Re’s confusing directives and feedback.

        46.    To the best of Plaintiffs’ knowledge, Brock had no issue with the Administrative

Assistant’s performance during the time he reported to her.

        47.    In fact, Brock was so pleased with the Administrative Assistant’s performance that

she re-hired him in January 2019 after he had previously resigned from Touro to accept another

job opportunity.




                                                  6
               Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 7 of 28




        48.     Shortly thereafter, without any input from those who worked closely with the

Administrative Assistant, including Dark (who was his direct supervisor), Lo Re placed the

Administrative Assistant on a Performance Improvement Plan (“PIP”), which spanned until in or

around April 2020.

        49.     In or around February 2020—roughly two months before the conclusion of the

PIP—Lo Re swiftly and inexplicably fired the Administrative Assistant, despite failing to provide

him with any meaningful guidance on how to improve his purported performance deficiencies.

        50.     This left no question that the PIP was designed to ensure the Administrative

Assistant’s eventual firing, rather than help him improve.

        51.     The Administrative Assistant’s termination left the GSB’s marketing and

administrative teams ill-equipped to meet the untenable performance goals and assignment

deadlines Lo Re set for people of color on her staff, including, inter alia, Dark, Barry, and a

Marketing and Admissions Coordinator of Middle Eastern descent (the “Coordinator”).

        52.     Because the GSB’s marketing team relied on the Administrative Assistant for

support, Lo Re tasked Dark with the Administrative Assistant’s marketing responsibilities, despite

Dark’s lack of a marketing background and Touro’s failure to provide Dark with any formal

training.

        53.     Touro similarly tasked Barry with new responsibilities that fell outside of his job

description (in addition to their already burgeoning workload for the administrative and marketing

teams) to fill the vacuum left by the Administrative Assistant’s firing.

        54.     As Plaintiffs would later detail in several protected complaints to Touro, Lo Re’s

targeting of them and the Coordinator quickly intensified following the Administrative Assistant’s

termination.




                                                 7
                Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 8 of 28




          55.    By way of example only, in or around April 2020, Lo Re chastised and humiliated

Dark during a team Zoom meeting for purportedly giving her the wrong student enrollment start

date for the upcoming semester.

          56.    The GSB’s registrar later confirmed to Lo Re that the information Dark had given

her was correct; however, Lo Re was unapologetic and her intimidation and mistreatment of Dark

continued.

          57.    Further, in or around April 2020, Lo Re forbade Barry from logging the total

number of hours he worked and refused to pay him for the same.

          58.    At that time Barry was completing an occupational therapy residency and working

part-time at Touro.

          59.    As a result, Touro agreed to limit Barry’s work schedule to 73 hours per two-week

period.

          60.    However, following the Administrative Assistant’s termination, Lo Re consistently

required Barry to work well over 73 hours per two-week period, including often working on

weekends.

          61.    In or around April 2020, Lo Re reprimanded Barry for logging 92 hours in a two-

week period, despite the fact that doing so was necessary to keep up with the workload she had

assigned to him.

          62.    Lo Re also reprimanded Dark for approving Barry’s hours for that week.

          63.    During this conversation, Lo Re told Barry, “Even if you go over 73 hours, don’t

log them.”




                                                 8
             Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 9 of 28




       64.     When Barry objected that it was infeasible for him to complete his weekly tasks in

73 hours, Lo Re responded, “The work has to be done and I’ll make changes to the team if we do

not make our goals.”

       65.     Unsurprisingly, Lo Re’s warning caused Barry to fear logging the number of hours

he actually worked, resulting in his receiving no compensation at all for up to 33 hours of overtime

work each week.

       66.     Lo Re later antagonized Barry by asking, “You have a Master’s degree, so why are

you still working at Touro?”

       67.     This demeaning question, as well as Lo Re’s general indifference to the strain her

unreasonable demands had caused Barry, evinced her discriminatory animus.

       68.     Simply put, Lo Re would have never responded to a white employee in this manner.

       69.     In or around early June 2020, Lo Re belittled Plaintiffs and the Coordinator during

several team meetings called to discuss the GSB’s academic calendar.

       70.     During one such meeting, Dark explained to Lo Re that the Dean of the GSB

traditionally creates the academic calendar for the semester.

       71.     Lo Re immediately became irate, telling Plaintiffs and the Coordinator that the

academic calendar was Dark’s responsibility.

       72.     Dark politely complained to Lo Re that she felt Lo Re was changing her job

responsibilities without warning, in response to which Lo Re barked at her, “Stop talking.”

       73.     In or around June 2020, Lo Re accused Dark of forwarding the wrong Employee

Personnel Action Form (“EPAF”) to Human Resources (“HR”).




                                                 9
             Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 10 of 28




       74.     Despite HR later confirming to both that Lo Re, as opposed to Dark, had forwarded

the incorrect EPAF, Lo Re continued to blame Dark for this and several other of Lo Re’s own

mistakes.

       75.     Even after HR had explicitly notified her that the error was hers, Lo Re yelled at

Dark again for purportedly sending the wrong EPAF and told her, “I’m documenting your every

action.”

       76.     This left no doubt that Lo Re was subjecting Dark to disparately heightened scrutiny

relative to her white peers.

       77.     Dark had done nothing to warrant such scrutiny.

       78.     Concerned that Lo Re intended to fire Dark, she asked Lo Re if her job was in

jeopardy, to which Lo Re ominously responded, “Oh, I’m not going to fire you… yet.”

       79.     Later that same week, Lo Re sent an email baselessly accusing Plaintiffs and the

Coordinator of dishonesty, hiding information, and fabricating information while providing no

examples to support these serious charges.

       80.     The trio responded via email, denying the baseless accusations and attempting to

open up a discussion with Lo Re regarding the everchanging assignment deadlines and

expectations she imposed upon them.

       81.     Lo Re did not respond.

       82.     Prior to a scheduled staff meeting in or around July 2020, Dark circulated a list of

courses the GSB should consider eliminating from its catalogue.

       83.     As was clear from Dark’s email, the list was merely a draft to be used as a jumping

off point for discussion among Lo Re and the members of the administrative team.




                                                10
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 11 of 28




        84.     Lo Re admonished Dark in front of her colleagues, insisting that the list was final,

rather than a draft, and that Dark was incorrect to suggest eliminating the courses she had

identified.

        85.     Upon information and belief, Lo Re did this deliberately to humiliate Dark.

        86.     Moreover, when a white employee proposed eliminating the same courses less than

a week later, Lo Re lauded him for his ingenuity.

        87.     Lo Re also routinely dismissed Barry’s proposals regarding marketing strategy out

of hand.

        88.     However, when white employees—even those who, unlike Barry, had no marketing

experience whatsoever—later made those exact same proposals, Lo Re accepted them immediately

and commended the suggestions.

        89.     This was a common occurrence.

        90.     Indeed, on several occasions, Lo Re reflexively and angrily dismissed proposals

made by employees of color, only to extol identical proposals made by white employees.

        91.     Put differently, Lo Re’s discriminatory biases clouded her ability to objectively

assess Plaintiffs’ proposals—which she later approved wholeheartedly, once offered by white

employees—due to the color of Plaintiffs’ skin.

        92.     Additionally, Lo Re often deliberately excluded Barry from important meetings

pertaining to his job functions, which made it extremely difficult to carry out his responsibilities.

        93.     Barry often learned about these meetings after the fact from colleagues who were

confused as to why he was not invited.

        94.     Barry had to rely on these colleagues to update him with the information necessary

to perform his job.




                                                 11
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 12 of 28




       95.      Upon information and belief, Lo Re did not treat any white employees in this

manner.

       96.      It quickly became difficult for Plaintiffs to ignore the disparate treatment to which

Lo Re subjected them—ridiculing them and scrutinizing their work in a manner she seemingly

reserved for employees of color only.

C.     Plaintiffs’ Protected Complaints

       97.      On or around July 20, 2020, Plaintiffs and the Coordinator lodged the first of

several protected complaints to Touro’s Compliance Board (“Compliance”).

       98.      In a joint letter, they complained not only about Lo Re’s recent outbursts, but also

about her pattern of discriminatory and hostile conduct toward employees of color since she

became Dean of the GSB in or around July 2019.

       99.      In their letter, Plaintiffs noted, inter alia, that Lo Re’s intimidating behavior had

made their work environment “toxic” and asked that Compliance conduct an investigation.

       100.     On or around August 14, 2020, Plaintiffs received a letter from Sabine Charles

(“Charles”), the factfinder charged with investigating their protected complaint.

       101.     Charles’s letter stated that she found “no evidence of environmental harassment

stemming from a racially charged atmosphere.”

       102.     Notably, Charles acknowledged instances where she considered Lo Re’s behavior

to be “harsh” and lacking “constructive communication.”

       103.     Charles is an adjunct professor in the GSB who works under the supervision of Lo

Re.

       104.     This presented an obvious conflict of interest, casting doubt as to whether Charles

was capable of conducting a fair and impartial investigation and, by extension, casting doubt upon

the legitimacy of her findings.


                                                 12
               Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 13 of 28




       105.      Further, Charles’s letter failed to address any of the documentation Plaintiffs and

the Coordinator had provided to Compliance, including, inter alia, several recorded Zoom

meetings and email exchanges.

       106.      This confirmed Plaintiffs’ fears that Touro was intent on conducting only a surface-

level investigation to quickly dispose of their protected complaint.

       107.      On or around August 18, 2020, Plaintiffs appealed Charles’s determination to

Compliance and HR, expressing their dissatisfaction with Charles’s biased, cursory investigation.

       108.      In connection with their appeal, Plaintiffs requested that Touro commence a new

investigation by a truly neutral factfinder.

       109.      On or around August 31, 2020, Touro confirmed receipt of the appeal, which was

to be reviewed by Touro’s Appeals Committee (the “Committee”).

       110.      In order to grant Plaintiffs’ appeal, the Committee would need to find: (i) evidence

that Charles’s determination was the result of bias; (ii) new documentation or information not

previously available to Charles; or (iii) that Charles’s findings were the result of procedural error.

       111.      On or around September 9, 2020, Barry met with Director of HR Elan Bar-Am

(“Bar-Am”) to discuss his allegations; however, the meeting did nothing to assuage Barry’s

concerns.

       112.      On or around September 15, 2020, Dark met with the Committee to discuss her

allegations.

       113.      On September 19, 2020, Dark met with Bar-Am as well but, as with Barry, the

meeting did nothing to assuage her concerns.

       114.      Two days later, the Committee ordered a second investigation by a new factfinder

“to avoid the appearance of impropriety.”




                                                  13
               Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 14 of 28




        115.     While Plaintiffs were pleased with the decision and welcomed a second

investigation, they still had little faith that the new investigator or Touro, generally, would take

their allegations any more seriously.

        116.     On the contrary, Plaintiffs remained dubious that the College was prepared to

require that Lo Re make any meaningful changes to her management style, irrespective of the

evidence Plaintiffs submitted.

        117.     Plaintiffs also feared Touro planned to retaliate against them for engaging in

protected activities.

        118.     Their suspicions were confirmed on or around October 2, 2020, when Robert Bailey

(“Bailey”), the second factfinder, issued a determination stating that he similarly did not find any

evidence of discrimination or workplace harassment.

        119.     Bailey concluded that Plaintiffs’ complaint was “largely centered on friction in the

workplace stemming from [Lo Re’s] management style” and recommended HR be involved to

offer strategies to foster a more “collegial and productive work environment.”

        120.     On or around October 26, 2020, having not yet been contacted by HR, Plaintiffs

and the Coordinator emailed Bailey to inform him that Lo Re’s discriminatory conduct towards

her employees of color persisted with no intervention from HR.

        121.     In fact, Lo Re’s discriminatory treatment toward Barry had only escalated since he

made his protected complaints.

        122.     For example, in or around late October 2020, Lo Re mandated that Barry have all

his work preapproved by Zev Asch, a marketing professor at Touro, before sending it to her.

        123.     Lo Re imposed this requirement without justification or explanation.




                                                  14
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 15 of 28




       124.     This is likely because the decision was purely retaliatory and designed to punish

Barry for his protected complaints alleging that she subjected him and others to discrimination.

       125.     Barry had been working at Touro for more than seven years and the College had

never required this level of supervision prior to his protected activities.

       126.     Further, on two separate occasions, Lo Re expressly prohibited a graduate assistant

from helping Barry with his work, despite the fact that the student had been brought on for the

explicit purpose of assisting him.

       127.     Specifically, in or around late September 2020, Barry attempted to give the

graduate assistant an assignment.

       128.     She respectfully declined, as Lo Re had apparently instructed her not to assist Barry

with any marketing or enrollment work.

       129.     Approximately two to three weeks later, the same graduate assistant asked Barry

for an assignment, as no one else had given her any work to do.

       130.     Accordingly, Barry asked her to help him with a project.

       131.     The graduate assistant then left to obtain Lo Re’s approval for the assignment,

hoping that Lo Re might finally allow her to work with Barry, as she had been hired to do.

       132.     When she returned, the graduate assistant told Barry that Lo Re had again

prohibited her from helping him, despite having no other work for her to do.

D.     Plaintiffs’ Meetings With HR

       133.     On or around October 28, 2020, Bar-Am contacted Dark via email and requested

that she schedule a time to speak with him.

       134.     Due to the fact that Lo Re’s hostile and discriminatory conduct equally affected

Barry, Dark asked that he also be present and proposed a meeting at 9:00 a.m. the following day.




                                                  15
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 16 of 28




       135.     Bar-Am denied Dark’s request, telling her he wished to speak with her and Barry

separately.

       136.     Bar-Am’s email exuded retaliatory animus, in particular over Dark’s appeal of

Touro’s initial investigatory findings: “You have requested intervention on more than occasion . .

. I see that you have substantial availability on your calendar. As such, I am calendaring a

mandatory meeting.”

       137.     Bar-Am’s allusion to Dark’s protected complaints served no apparent purpose other

than to chastise her for making them.

       138.     It also seemed to stray far from HR’s purported goal of fostering a “collegial and

productive work environment” (supra ¶ 118) among Lo Re and her employees of color.

       139.     Bar-Am’s frustration with Dark’s protected activity apparently outweighed his

concern, if any, regarding the disparate treatment Plaintiffs and the Coordinator (along with other

employees of color) continued to endure.

       140.     Dark met with Bar-Am via videoconference on or around October 28, 2020.

       141.     At the outset of the meeting, Bar-Am admonished Dark four separate times not to

record their conversation and not to memorialize it thereafter.

       142.     It soon became clear to Dark that Bar-Am prohibited her from memorializing the

meeting to ensure that there would be no evidence of his ensuing attempt to intimidate her from

engaging in further protected activities.

       143.     Bar-Am was obviously furious with Dark for lodging protected complaints, raising

his voice several times during the meeting and at one point characterizing her protected complaints

as “petty.”




                                                16
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 17 of 28




       144.     He also said Dark had somehow personally disrespected him by emailing him on

October 26, 2020 to inform him that Lo Re continued to subject Dark and other employees of color

to disparate treatment.

       145.     Bar-Am’s suggestion that submitting another protected complaint following the

conclusion of the Compliance investigation was in and of itself disrespectful lays bare his

retaliatory animus toward Dark.

       146.     Bar-Am further told Dark that, in his opinion, she would find something to

complain about “no matter what.”

       147.     He also blithely dismissed Dark’s allegations that Lo Re discriminated against

people of color as merely a product of Dark’s supposed inability to respect authority.

       148.     As Bar-Am explained, “It seems like you have a problem with the Dean and don’t

understand your position . . . She can do whatever she wants to do.”

       149.     Bar-Am also asked Dark repeatedly whether she felt she could work with Lo Re.

       150.     Each time, Dark told him that she was capable of working with anyone, including

Lo Re, so long as she was treated in a non-discriminatory and respectful manner.

       151.     Bar-Am grew more irate with each such response.

       152.     He was clearly trying to bait Dark into quitting her job and irked that she was not

interested in doing so.

       153.     Shortly before the meeting ended, in reference to Dark’s forwarding of emails and

recorded Zoom meetings to Compliance to support her and Barry’s complaints, Bar-Am warned

her to “think before you act.”

       154.     Bar-Am’s disposition going into the meeting was completely inappropriate—

especially for a Director of HR—and smacked of retaliatory intent.




                                                17
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 18 of 28




       155.     It was clear that he had already made up his mind about Dark: she had complained

one too many times, and he had no more patience for it.

       156.     Bar-Am also reached out to schedule a meeting with Barry, who similarly requested

that they meet jointly with Dark.

       157.     Bar-Am again refused and insisted that Barry meet him in person.

       158.     Due to a then-recent injury, Barry’s doctor had recommended that he stay off his

feet as much as possible and work remotely.

       159.     As such, Barry requested to meet via videoconference.

       160.     Despite having agreed to meet Dark via videoconference, Bar-Am refused to grant

Barry this same courtesy and scheduled an in-person meeting for November 11, 2020, despite his

request to meet remotely while recovering from his injury.

       161.     Ultimately, Bar-Am never met with Barry.

       162.     Regardless, Barry had already sealed his fate by demanding that Touro take action

earlier through his protected complaints.

E.     Plaintiffs’ Retaliatory Firings

       163.     The very next day, on November 12, 2020, Bar-Am sent Barry a letter notifying

him Touro was firing him, effective immediately, ostensibly for his refusal to meet with Bar-Am

in person.

       164.     The letter further stated that Barry was being fired for allegedly: (i) engaging in

“insubordination;” (ii) “[i]nterfering with and obstructing the operation, administration, and proper

functioning of the College;” (iii) “[a]cting in an unprofessional and non-collegial manner;” (iv)

“[p]roviding false or misleading information;” and (v) “[a]cting in a manner that is not harmonious

with and supportive of the activities and functions of an educational institution.”




                                                 18
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 19 of 28




       165.     On November 16, 2020, a mere four days after Touro fired Barry, Bar-Am advised

Dark that he was firing her too, and sent her a letter the next day.

       166.     In the letter, Bar-Am claimed that Touro was firing Dark for forwarding an email

to Barry’s personal email account in violation of Touro’s Code of Conduct.

       167.     Much like Touro’s stated reason for firing Barry—refusing to meet in-person due

to a medical issue—the rationale advanced by the College for firing Dark was transparently

pretextual.

       168.     Without a doubt, countless Touro employees have insisted on meeting remotely

during the COVID-19 pandemic and forwarded emails without suffering any consequences at all.

       169.     In fact, Dark has witnessed Lo Re and other employees forward emails from their

Touro email accounts to the personal accounts of other individuals without facing any discipline

whatsoever, let alone losing their jobs.

       170.     Dark’s termination letter was also strikingly similar to Barry’s.

       171.     In addition to offering an equally thin stated reason for Dark’s termination, the letter

included the same vague and unexplained accusations of: (i) “insubordination;” (ii) “[i]nterfering

with and obstructing the operation, administration, and proper functioning of the College;” (iii)

“[a]cting in an unprofessional and non-collegial manner;” (iv) “[p]roviding false or misleading

information;” and (v) “[a]cting in a manner that is not harmonious with and supportive of the

activities and functions of an educational institution.”

       172.     These identically stated reasons for Plaintiffs’ terminations were not only

completely pretextual, but amount to admissions of Touro’s retaliatory animus.

       173.     Neither Dark nor Barry had legitimate performance issues while Touro investigated

their protected complaints (or at any other time).




                                                  19
                 Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 20 of 28




          174.     Indeed, the only manner in which Touro could possibly contend Plaintiffs were

insubordinate, obstructionist, unprofessional, non-collegial, unharmonious, or unsupportive was

by pursuing their complaints of discrimination.

          175.     Likewise, Touro’s accusation that Plaintiffs provided “false or misleading

information” was rather obviously a thinly veiled reference to their protected activities.

          176.     While Touro apparently believed (incorrectly) that Plaintiffs’ complaints were

without merit, they were at all times made in good faith and in no way justified the College’s

blatantly retaliatory decision to terminate their employment.

          177.     As frustrated as Bar-Am or anyone else at Touro might have been with Dark and

Barry, their complaints were legally protected and, thus, their terminations were clearly unlawful.

                               FIRST CAUSE OF ACTION
                    VIOLATIONS OF TITLE VII: RACE DISCRIMINATION

          178.     Plaintiffs hereby repeat and reallege the foregoing allegations as if set forth fully

herein.

          179.     During the full statutory period, Plaintiffs were protected by the provisions of Title

VII, 42 U.S.C. §§ 2000e, et seq., and all applicable regulations thereunder.

          180.     During the full statutory period, Defendant was subject to the provisions of Title

VII, 42 U.S.C. §§ 2000e, et seq., and all applicable regulations thereunder.

          181.     By the actions described above, among others, Defendant discriminated against

Plaintiffs based on their race and color in violation of Title VII by, inter alia, subjecting them to

disparate performance standards, subjecting them to heightened scrutiny relative to their white

peers, and terminating their employment.




                                                    20
                 Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 21 of 28




          182.     Defendant’s unlawful discriminatory actions were intentional, done with malice,

and/or showed a deliberate, willful, wanton, and reckless indifference to Plaintiffs’ rights under

Title VII.

          183.     As a direct and proximate result of Defendant’s unlawful discriminatory conduct,

Plaintiffs have suffered and continue to suffer harm for which they are entitled to an award of

damages to the greatest extent permitted by law.

          184.     Plaintiffs are further entitled to an award of reasonable attorneys’ fees and costs.

                                SECOND CAUSE OF ACTION
                           VIOLATIONS OF TITLE VII: RETALIATION

          185.     Plaintiffs hereby repeat and reallege the foregoing allegations as if set forth fully

herein.

          186.     During the full statutory period, Plaintiffs were protected by the provisions of Title

VII, 42 U.S.C. §§ 2000e, et seq., and all applicable regulations thereunder.

          187.     During the full statutory period, Defendant was subject to the provisions of Title

VII, 42 U.S.C. §§ 2000e, et seq., and all applicable regulations thereunder.

          188.     As set forth above, Plaintiffs engaged in protected activities under Title VII by,

inter alia, complaining to Defendant regarding discrimination on the basis of their race and color.

          189.     Defendant retaliated against Plaintiffs for their protected activities by, inter alia,

terminating their employment.

          190.     Defendant’s unlawful retaliatory actions were intentional, done with malice, and/or

showed a deliberate, willful, wanton, and reckless indifference to Plaintiffs’ rights under Title VII.

          191.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct,

Plaintiffs have suffered and continue to suffer harm for which they are entitled to an award of

damages to the greatest extent permitted by law.



                                                    21
                 Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 22 of 28




          192.     Plaintiffs are further entitled to an award of reasonable attorneys’ fees and costs.

                              THIRD CAUSE OF ACTION
                  VIOLATIONS OF SECTION 1981: RACE DISCRIMINATION

          193.     Plaintiffs hereby repeat and reallege the foregoing allegations as if set forth fully

herein.

          194.     During the full statutory period, Plaintiffs were protected by the provisions of

Section 1981, 42 U.S.C. § 1981, and all applicable regulations thereunder.

          195.     During the full statutory period, Defendant was subject to the provisions of Section

1981, 42 U.S.C. § 1981, and all applicable regulations thereunder.

          196.     By the actions described above, among others, Defendant discriminated against

Plaintiffs on the basis of their race in violation of Section 1981 by, inter alia, subjecting them to

disparate performance standards, subjecting them to heightened scrutiny relative to their white

peers, and terminating their employment.

          197.     Defendant’s unlawful discriminatory actions were intentional, done with malice,

and/or showed a deliberate, willful, wanton, and reckless indifference to Plaintiffs’ rights under

Section 1981.

          198.     As a direct and proximate result of Defendant’s unlawful discriminatory conduct,

Plaintiffs have suffered and continue to suffer harm for which they are entitled to an award of

damages to the greatest extent permitted by law.

          199.     Plaintiffs are further entitled to an award of reasonable attorneys’ fees and costs.

                               FOURTH CAUSE OF ACTION
                        VIOLATIONS OF SECTION 1981: RETALIATION

          200.     Plaintiffs hereby repeat and reallege the foregoing allegations as if set forth fully

herein.




                                                    22
                 Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 23 of 28




          201.     During the full statutory period, Plaintiffs were protected by the provisions of

Section 1981, 42 U.S.C. § 1981, and all applicable regulations thereunder.

          202.     During the full statutory period, Defendant was subject to the provisions of Section

1981, 42 U.S.C. § 1981, and all applicable regulations thereunder.

          203.     As set forth above, Plaintiffs engaged in protected activities under Section 1981 by,

inter alia, complaining to Defendant regarding discrimination on the basis of their race and color.

          204.     By the actions described above, among others, Defendant retaliated against

Plaintiffs for engaging in protected activities by, inter alia, terminating their employment.

          205.     Defendant’s unlawful retaliatory actions were intentional, done with malice, and/or

showed a deliberate, willful, wanton, and reckless indifference to Plaintiffs’ rights under Section

1981.

          206.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct,

Plaintiffs have suffered and continue to suffer harm for which they are entitled to an award of

damages to the greatest extent permitted by law.

          207.     Plaintiffs are further entitled to an award of reasonable attorneys’ fees and costs.

                               FIFTH CAUSE OF ACTION
                   VIOLATIONS OF THE NYSHRL: RACE DISCRIMINATION

          208.     Plaintiffs hereby repeat and reallege the foregoing allegations as if set forth fully

herein.

          209.     During the full statutory period, Plaintiffs were protected by the provisions of the

NYSHRL, N.Y. Exec. Law §§ 290, et seq., and all applicable regulations thereunder.

          210.     During the full statutory period, Defendant was subject to the provisions of the

NYSHRL, N.Y. Exec. Law §§ 290, et seq., and all applicable regulations thereunder.




                                                    23
                 Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 24 of 28




          211.     By the actions described above, among others, Defendant discriminated against

Plaintiffs based on their race and color in violation of the NYSHRL by, inter alia, subjecting them

to disparate performance standards, subjecting them to heightened scrutiny relative to their white

peers, and terminating their employment.

          212.     Defendant’s unlawful discriminatory actions were intentional, done with malice,

and/or showed a deliberate, willful, wanton, and reckless indifference to Plaintiffs’ rights under

the NYSHRL.

          213.     As a direct and proximate result of Defendant’s unlawful discriminatory conduct,

Plaintiffs have suffered and continue to suffer harm for which they are entitled to an award of

damages to the greatest extent permitted by law.

          214.     Plaintiffs are further entitled to an award of reasonable attorneys’ fees and costs.

                                SIXTH CAUSE OF ACTION
                        VIOLATIONS OF THE NYSHRL: RETALIATION

          215.     Plaintiffs hereby repeat and reallege the foregoing allegations as if set forth fully

herein.

          216.     During the full statutory period, Plaintiffs were protected by the provisions of the

NYSHRL, N.Y. Exec. Law §§ 290, et seq., and all applicable regulations thereunder.

          217.     During the full statutory period, Defendant was subject to the provisions of the

NYSHRL, N.Y. Exec. Law §§ 290, et seq., and all applicable regulations thereunder.

          218.     As set forth above, Plaintiffs engaged in protected activities under the NYSHRL

by, inter alia, complaining to Defendant regarding discrimination on the basis of their race and

color.

          219.     By the actions described above, among others, Defendant retaliated against

Plaintiffs for engaging in protected activities by, inter alia, terminating their employment.



                                                    24
                 Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 25 of 28




          220.     Defendant’s unlawful retaliatory actions were intentional, done with malice, and/or

showed a deliberate, willful, wanton, and reckless indifference to Plaintiffs’ rights under the

NYSHRL.

          221.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct,

Plaintiffs have suffered and continue to suffer harm for which they are entitled to an award of

damages to the greatest extent permitted by law.

          222.     Plaintiffs are further entitled to an award of reasonable attorneys’ fees and costs.

                             SEVENTH CAUSE OF ACTION
                  VIOLATIONS OF THE NYCHRL: RACE DISCRIMINATION

          223.     Plaintiffs hereby repeat and reallege the foregoing allegations as if set forth fully

herein.

          224.     During the full statutory period, Plaintiffs were protected by the provisions of the

NYCHRL, N.Y.C. Admin. Code §§ 8-101, et seq., and all applicable regulations thereunder.

          225.     During the full statutory period, Defendant was subject to the provisions of the

NYCHRL, N.Y.C. Admin. Code §§ 8-101, et seq., and all applicable regulations thereunder.

          226.     By the actions described above, among others, Defendant discriminated against

Plaintiffs based on their race and color in violation of the NYCHRL by, inter alia, subjecting them

to disparate performance standards, subjecting them to heightened scrutiny relative to their white

peers, and terminating their employment.

          227.     Defendant’s unlawful discriminatory actions were intentional, done with malice,

and/or showed a deliberate, willful, wanton, and reckless indifference to Plaintiffs’ rights under

the NYCHRL.




                                                    25
                 Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 26 of 28




          228.     As a direct and proximate result of Defendant’s unlawful discriminatory conduct,

Plaintiffs have suffered and continue to suffer harm for which they are entitled to an award of

damages to the greatest extent permitted by law.

          229.     Plaintiffs are further entitled to an award of reasonable attorneys’ fees and costs.

                                EIGTH CAUSE OF ACTION
                        VIOLATIONS OF THE NYCHRL: RETALIATION

          230.     Plaintiffs hereby repeat and reallege the foregoing allegations as if set forth fully

herein.

          231.     During the full statutory period, Plaintiffs were protected by the provisions of the

NYCHRL, N.Y.C. Admin. Code §§ 8-101, et seq., and all applicable regulations thereunder.

          232.     During the full statutory period, Defendant was subject to the provisions of the

NYCHRL, N.Y.C. Admin. Code §§ 8-101, et seq., and all applicable regulations thereunder.

          233.     As set forth above, Plaintiffs engaged in protected activity under the NYCHRL by,

inter alia, complaining to Defendant regarding discrimination on the basis of their race and color.

          234.     Defendant retaliated against Plaintiffs for their protected activity by, inter alia,

terminating their employment.

          235.     Defendant’s unlawful retaliatory actions were intentional, done with malice, and/or

showed a deliberate, willful, wanton, and reckless indifference to Plaintiffs’ rights under the

NYCHRL.

          236.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct,

Plaintiffs have suffered and continue to suffer harm for which they are entitled to an award of

damages to the greatest extent permitted by law.

          237.     Plaintiffs are further entitled to an award of reasonable attorneys’ fees and costs.




                                                    26
              Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 27 of 28




                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court:

         A.     Declare that the practices complained of herein are unlawful under applicable

federal, State, and City law;

         B.     Grant an injunction and order permanently restraining Defendant from engaging in

such unlawful conduct;

         C.     Grant Plaintiffs an award of damages in an amount to be determined at trial, plus

prejudgment interest, to compensate them for their economic damages;

         D.     Grant Plaintiffs an award of damages in an amount to be determined at trial, plus

prejudgment interest, to compensate them for all non-monetary and/or compensatory damages they

have suffered, including, without limitation, compensation for their mental anguish, humiliation,

embarrassment, stress and anxiety, emotional pain and suffering, and emotional distress;

         E.     Grant Plaintiffs an award of damages in an amount to be determined at trial, plus

prejudgment interest, for any and all other monetary and/or non-monetary losses they have

suffered;

         F.     Grant Plaintiffs an award of punitive damages in an amount to be determined at

trial;

         G.     Grant Plaintiffs an award of liquidated damages in an amount to be determined at

trial;

         H.     Grant Plaintiffs an award of reasonable attorneys’ fees to the greatest extent

permitted by law;

         I.     Grant Plaintiffs an award of reasonable costs that they have incurred in this action,

including, without limitation, expert witness fees;




                                                 27
           Case 1:21-cv-07355 Document 1 Filed 09/01/21 Page 28 of 28




      J.     Grant Plaintiffs all other available damages to the greatest extent permitted by law;

and

      K.     Grant such other and further relief as the Court may deem just and proper.

                               DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a trial by jury on all issues of fact and damages.

Dated: September 1, 2021                           FARUQI & FARUQI, LLP
       New York, New York
                                                   By: /s/ Alex J. Hartzband
                                                       Alex J. Hartzband
                                                       Camilo M. Burr

                                                   685 Third Avenue, 26th Floor
                                                   New York, New York 10017
                                                   Telephone: 212-983-9330
                                                   Facsimile: 212-983-9331
                                                   ahartzband@faruqilaw.com
                                                   cburr@faruqilaw.com

                                                   Attorneys for Plaintiffs




                                              28
